Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 1 of 22 PageID #: 199
                                                                          1


  1                          IN THE UNITED STATES DISTRICT COURT

  2                          IN AND FOR THE DISTRICT OF DELAWARE

  3                                         - - -

  4     UNITED STATES OF AMERICA,             :     CRIMINAL ACTION
                                              :
  5                    Plaintiff,             :
        v                                     :
  6                                           :
        ABDOULAYE DIALLO,                     :
  7     also known as AB,                     :
                                              :
  8                    Defendant.             :     NO. 18-7-LPS-1

  9                                         - - -

 10                                 Wilmington, Delaware
                                 Wednesday, January 8, 2020
 11                                 Sentencing Hearing

 12                                         - - -

 13     BEFORE:           HONORABLE LEONARD A. STARK, Chief Judge

 14     APPEARANCES:                        - - -

 15

 16                    UNITED STATES ATTORNEY'S OFFICE
                       BY: JENNIFER K. WELSH, ESQ.
 17                    Assistant United States Attorney

 18                                 Counsel for Government

 19

 20                    LAW OFFICE OF EUGENE P. TINARI
                       BY: EUGENE P. TINARI, ESQ.
 21                         (Philadelphia, Pennsylvania)

 22                                 Counsel for Defendant Abdoulaye Diallo

 23

 24
                                                    Brian P. Gaffigan
 25                                                 Official Court Reporter
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 2 of 22 PageID #: 200
                                                                          2


  1                                     - oOo -

  2                             P R O C E E D I N G S

  3                    (REPORTER'S NOTE:     The following sentencing

  4     hearing was held in open court, beginning at 4:23 p.m.;

  5     following portion ordered sealed by the Court, bound

  6     separately.)

  7                    THE COURT:    Mr. Tinari, are you envisioning

  8     having anybody testify?

  9                    MR. TINARI:    No, Your Honor.     Just I will for

 10     the record point out that there are numerous people here on

 11     his behalf.

 12                    THE COURT:    Right; and you should feel free to

 13     do as you wish.     I only ask because of the latest of the day

 14     and people have to make plans.

 15                    MR. TINARI:    As I said, Your Honor, I don't, I

 16     don't think in this situation the defense and the government

 17     are too far off in what is being requested of the Court.

 18                    THE COURT:    Okay.   While people are gathering,

 19     let me say for the record that I am going to be turning to

 20     what is the proper sentence for Mr. Diallo on the count he

 21     pled guilty to, Distribution of a Mixture and Substance

 22     Containing Fentanyl, a violation of Title 21, United States

 23     Code, Section 841(a)(1) and (b)(1)(C).

 24                    And, Mr. Tinari, we'll hear from you first.             You

 25     might want to wait for everyone to get settled.
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 3 of 22 PageID #: 201
                                                                          3


  1                    (Pause while large family and friend support

  2     gathers.)

  3                    MS. WELSH:    I just wanted to note something that

  4     will make this slightly more fun for everyone.

  5                    THE COURT:    Okay.

  6                    MS. WELSH:    I'm looking through my guidelines

  7     for the section that talks about this particular departure.

  8     Give me a moment.

  9                    Okay.   4A1.3 is the departure that applies when

 10     one is alleging that their contract history category is

 11     overstated.     And because of the unique situation here, the

 12     defendant is a career offender.        This guideline provision

 13     for the departure says that the most the Court can depart

 14     for a career offender is from a VI to a V.

 15                    Now, having granted that from a VI to a V, the

 16     Court can then vary and say I'm actually going down further.

 17                    THE COURT:    If I were to grant it.

 18                    MS. WELSH:    If you were to.     I wanted to make

 19     sure we do this precisely and say that because of this 4A

 20     1.3 language, there is a limitation in 4A1.3b3 that says

 21     there is a limitation on the extent of a downward departure

 22     that the Court can give for career offenders.           That is, he

 23     can be moved from a -- from 110 to 137 months down to 100 to

 24     125 but no further on a departure motion.

 25                    THE COURT:    Okay.   Thank you for pointing that
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 4 of 22 PageID #: 202
                                                                          4


  1     out.

  2                    (Counsel confer.)

  3                    MR. TINARI:    May we just have 30 seconds, Your

  4     Honor?

  5                    THE COURT:    Yes.

  6                    (Pause.)

  7                    THE COURT:    Are you ready to proceed, Mr. Tinari?

  8                    MR. TINARI:    Yes.   Yes, Your Honor.

  9                    With respect to the issue as to the criminal

 10     history being -- seriousness of the criminal history

 11     overrepresented by the category, I don't know if Your Honor

 12     wants me to proceed it by way of departure or variance, I

 13     can do both.     I will submit to Your Honor that you have a

 14     copy of the presentence report, of course, which indicates

 15     that there were some contacts with law enforcement resulting

 16     in convictions dealing with marijuana.

 17                    Normally when we see someone who is in a

 18     Category VI or career offender, those types of cases usually

 19     involve much more serious offenses where individuals have

 20     served much more time than what has been expounded in the

 21     presentence report.

 22                    Also given that we're talking about marijuana,

 23     and not to minimize that it's marijuana, it is something

 24     that I think the Court should consider in that regard and I

 25     don't believe the government has any objection to that
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 5 of 22 PageID #: 203
                                                                          5


  1     departure which would take it from a VI to a V.

  2                    THE COURT:    I don't think they do either, but

  3     why don't we get that done with now.         Do you oppose

  4     departure from VI to V?

  5                    MS. WELSH:    Your Honor, I don't.      The only --

  6     the only -- there were multiple reasons why I did this as a

  7     various non-departure.       One of them is the Court will have

  8     to make a finding specific reasons why the criminal history

  9     category substantially overrepresents the seriousness of his

 10     criminal history with the likelihood he will commit other

 11     crimes.

 12                    I think the Court could make such a finding here

 13     that the defendant does have two priors, a drug dealing and

 14     a possession with intent to distribute offenses, both of

 15     which are career offender predicates, but one could imagine

 16     a scenario certainly where one has two prior heroin dealings

 17     or much more serious crimes for which they might have served

 18     much more time and they would be in the same stead as this

 19     defendant, which leads us to conclude that his Criminal

 20     History Category is in fact overstated.

 21                    THE COURT:    Okay.   Mr. Tinari, anything further?

 22                    MR. TINARI:    No.    No, Your Honor.

 23                    THE COURT:    All right.    I'm granting the motion

 24     for downward departure pursuant to 4A1.3.          That is I find

 25     that the Criminal History Category of VI which is what the
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 6 of 22 PageID #: 204
                                                                          6


  1     defendant gets as a career offender does significantly

  2     overstate the seriousness of his criminal history.            It

  3     doesn't look like the type of criminal history that we

  4     normally see when someone is a career offender or a level VI

  5     for any other reason.

  6                    I'm only allowed to depart down from criminal

  7     history category from VI to V, given that the defendant is a

  8     career offender, so I am departing down from level VI to

  9     level VI meaning that the Advisory Guideline Range would be

 10     an Offense Level 25 becomes 100 to 125 months; and that is

 11     where I will start the analysis.

 12                    Any questions about that?

 13                    MS. WELSH:    No, Your Honor.

 14                    THE COURT:    Any questions?

 15                    MR. TINARI:    No, Your Honor.

 16                    THE COURT:    Okay.    Mr. Tinari, you may continue

 17     with your presentation.

 18                    MR. TINARI:    Okay.   Did you say, what was that,

 19     100 to --

 20                    THE COURT:    100 to 125.

 21                    MR. TINARI:    Okay.   Got it.    Understood.       Right,

 22     Your Honor.

 23                    THE COURT:    Go ahead.

 24                    MR. TINARI:    I don't know, 31 years of doing

 25     this, I haven't seen so much familial support at a
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 7 of 22 PageID #: 205
                                                                          7


  1     sentencing before.      I think this speaks volumes.        As they

  2     say, a picture speaks a thousand words; right?

  3                    THE COURT:    Let me note.    First of all, thank

  4     you everyone for being here and for waiting patiently in the

  5     hallway for us.     I'm running a little behind on my schedule

  6     today.    I apologize for that.

  7                    But, yeah, I'll note for the record this is

  8     quite a lot of people.       Both sides of the courtroom benches

  9     are nearly filled, so proceed.

 10                    MR. TINARI:    Yes, and there is a reason for

 11     that; and that is because they are all family and friends

 12     who love and support my client; and they know that he is

 13     someone who is worthy of a second chance, someone who is

 14     deserving of the benefit of some leniency and mercy in this

 15     case, not because they think what he did was not serious but

 16     that there are redeeming qualities in Mr. Diallo that are

 17     certainly evident.

 18                    Character speaks a lot about individuals; and

 19     when you have people willing to take off from work, take

 20     out time from their routine to come to court and travel in

 21     Delaware with this number of individuals, I suggest that

 22     there really is nothing more than I could add to that other

 23     than that they are here.

 24                    This is a sentencing, Your Honor, that is

 25     unusual at least in my experience in that we, the defense
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 8 of 22 PageID #: 206
                                                                          8


  1     and the government are very close in what we are asking this

  2     Court to do in terms of a sentence here, and that is vary

  3     downward from what you have already determined applicable

  4     guidelines to be.

  5                    I suggest a two- or three-level reduction from

  6     that particular sentence, from that sentencing guideline is

  7     appropriate based on what is contained in the presentence

  8     report, based upon what we talked about earlier and also,

  9     Your Honor, I'm asking this Court to recommend that he be

 10     permitted to participate in a drug program while he is

 11     incarcerated.

 12                    I'm also asking this Court to consider making a

 13     recommendation, knowing that it is only a recommendation, to

 14     the Bureau of Prisons that he serve a sentence in a facility

 15     close by his home, either Fort Dix or Fairton, such that his

 16     family and friends can continue to support him.

 17                    Based on what he has done, I suggest that he has

 18     turned a leaf; that he understands the seriousness of these

 19     offenses; and that at this age, 24 years of age, having had

 20     difficulty with use and abuse of narcotics and now having,

 21     of course, a record that is enhanced beyond what we've

 22     talked about in terms of his criminal history, that he, he

 23     can't ever again involve himself in his type of activity.

 24     He will not catch any breaks in the future; and he will face

 25     even more severe consequences if he continues this behavior.
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 9 of 22 PageID #: 207
                                                                          9


  1                    So I think at this stage of his life, he is

  2     fully aware of that; and both his actions in this case from

  3     the time of his arrest up until now are indicative of the

  4     fact that he is worthy of a second chance; and I would ask

  5     Your Honor to consider the downward departure that both

  6     sides are seeking.

  7                    THE COURT:    Okay.   Does Mr. Diallo wish to

  8     speak?

  9                    (The defendant and his counsel confer.)

 10                    THE COURT:    If so, I'll have you come to the

 11     podium for us, please.

 12                    Good afternoon again.

 13                    THE DEFENDANT:     Good afternoon.

 14                    I just wanted to apologize to the victim of the

 15     family, Joel Davis; and actually wanted to say I'm sorry and

 16     apologize to my family, and thank them for all their support

 17     that they have been giving me since I have been here.            I

 18     know it is stressful on them; it has been stressful on me;

 19     so I just, you know, apologize; keep it brief and say thank

 20     you.   That's all.

 21                    THE COURT:    Okay.   Thank you very much.

 22                    THE DEFENDANT:     Thanks for giving me a chance to

 23     speak.

 24                    THE COURT:    Is there anything else, Mr. Tinari,

 25     at this time?
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 10 of 22 PageID #: 208
                                                                          10


   1                   MR. TINARI:    No, Your Honor.

   2                   THE COURT:    All right.     Ms. Welsh.

   3                   MS. WELSH:    Your Honor, this crime, this

   4     defendant's conduct is an example of why drug dealing is so

   5     acutely dangerous.

   6                   You can be new to drug dealing, you can sell

   7     just small amounts of drugs.       You can even think that you

   8     are selling one type of drug, and it turns out you are

   9     actually selling a different type, and people can die no

  10     matter how long you have been doing it and no matter how

  11     small time of a drug dealer you think you are.

  12                   And here, someone did die.       The defendant's

  13     decision to, you know, based on his history, transition from

  14     selling marijuana into selling heroin was a reason why Joel

  15     Davis, the reason why Joel Davis is not here today.

  16                   On its face, with the fact that he is a career

  17     offender, that he has these prior convictions, you know,

  18     there is guns and drugs or a gun and drugs in his criminal

  19     history, it would appear that this defendant needs a very

  20     lengthy sentence, especially in light of the fact that his

  21     drugs took a life.

  22                   And then we also have to consider the fact that

  23     he re-offended since he has even been arrested in this case

  24     on a much smaller scale.

  25                   But there are mitigators here.        And if the
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 11 of 22 PageID #: 209
                                                                          11


   1     Court's job at a sentencing is to take into account the

   2     totality of circumstances and many factors in Section

   3     3553(a), one gets a sense that there are many weights on

   4     both sides of this case.       And some of the weights are

   5     sitting behind me, pulling as mitigators for this defendant.

   6                   We have never see this much family support for

   7     someone who is sitting in court charged with a drug offense.

   8     We have seen courtrooms this packed before, mostly for

   9     multidefendant cases, white collar types of cases.           This is

  10     new to me.    And I would expect that it's new to the Court.

  11                   And this is clearly a defendant who has had a

  12     lot of opportunity to do the right thing and has made bad

  13     choices; and he is going to have to spend a little bit of

  14     time getting it, why that happened and how he can stop it

  15     from happening again.

  16                   So the government submits that the right balance

  17     here is a sentence of 84 months and that this crime is

  18     simply too serious.      The repercussions of the defendant's

  19     conduct were too tragic for the Court to impose less of a

  20     sentence than that.      That is a sufficient amount of mercy to

  21     give here.

  22                   The nature and circumstances of the offense.

  23     The defendant was dealing drugs.        He was a low level heroin

  24     dealer dealing heroin and it turns out fentanyl.

  25                   It's important to remember that this case has
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 12 of 22 PageID #: 210
                                                                          12


   1     been pending for a long time; and at the time that the

   2     defendant was selling drugs, it is likely that he did not

   3     know that his heroin contained fentanyl.          Fentanyl was

   4     really kind of new around this time.         It's likely that

   5     everyone involved here, Mr. Davis and his friends and the

   6     defendant, that none of them knew that the baggies that

   7     the defendant was selling actually contained a drug that

   8     was 50 times more potent than heroin.

   9                   He was selling approximately five logs.          He was

  10     getting from his supplier approximately five logs of heroin

  11     at a time, and that makes him pretty low level for someone

  12     who might appear in Federal Court.        He is here because of

  13     the harm he caused.      His drugs killed Joel Davis.

  14                   It's true, of course, that Mr. Davis intended to

  15     use heroin that day.      He didn't, from what any of us can

  16     tell, intend to use fentanyl; and had his friends picked up

  17     from a different drug dealer that day, he might have been

  18     around to have the opportunity that the defendant has, which

  19     is to take time to get himself together and to fight his

  20     addiction another day.

  21                   And why did the defendant make this choice?          I

  22     mean, all indicators seem to be that he did it because it

  23     was easy money; and he did it despite so very many reasons

  24     not to.

  25                   And I'll move on to the history and
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 13 of 22 PageID #: 211
                                                                          13


   1     characteristics briefly.

   2                   The defendant has a very, very large supportive

   3     family.   He was the recipient of a scholarship to college.

   4     He was a high school graduate.        And he had all of this going

   5     for him before he made the decision to start selling heroin

   6     or while he was selling heroin.

   7                   And so while, of course, there are many parts

   8     of that that are on the mercy side, it's also very, very

   9     frustrating that he squandered all of that and instead of

  10     following the right path which was set before him by so many

  11     people, he chose to sell drugs because of his greed.

  12                   In terms of just punishment, the government

  13     submits that anything less than 84 months wouldn't justly

  14     punish the defendant for what he did.         He took a life.     And

  15     there is also deterrence reasons to impose a really

  16     substantial sentence like 84 months here.

  17                   I'm not certain that this defendant needs

  18     anything more than that to get the message.          This is by far

  19     already the most amount of time he has served in prison.

  20                   But he did, certainly he didn't get the message

  21     early on because he had his girlfriend try to bring him

  22     drugs at the prison; and there is also the concept of

  23     general deterrence for us to consider; that is, sending a

  24     message to people who are out there dealing drugs, people

  25     who are out there on the street that even low level dealing
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 14 of 22 PageID #: 212
                                                                          14


   1     like this, if you take a life, you are going to jail for a

   2     very, very long time.

   3                   The defendant functionally ripped himself away

   4     from his very supportive family for a period by engaging in

   5     this conduct; but unfortunately he also ripped Joel Davis

   6     away from his supportive family and he is not going to have

   7     the opportunity to rehabilitate himself; so the government

   8     submits that 84 months is an appropriate sentence.

   9                   THE COURT:    Okay.    Thank you very much.

  10                   Mr. Tinari, anything you want to add?

  11                   MR. TINARI:    No, Your Honor.

  12                   THE COURT:    Okay.

  13                   Well, let me first note, I have considered the

  14     relevant factors.     There are many of them that the law

  15     requires me to consider in formulating a sentence.           They're

  16     set out in a statute; it's Title 18 of the United States

  17     Code, Section 3553(a).

  18                   The law requires that I begin my analysis with

  19     the sentencing guidelines, which here recommend a sentence

  20     of between 100 and 125 months.

  21                   I must, as the law also requires, make an

  22     individualized assessment of the sentence based on the facts

  23     presented.

  24                   And I'm ultimately obligated to impose a

  25     sentence that is sufficient but not greater than necessary
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 15 of 22 PageID #: 213
                                                                          15


   1     to achieve the purposes of sentencing.

   2                   And I have done my best to do all of this.

   3                   And I think the best way to articulate my

   4     thinking on this and the sentence I'm going to impose is to

   5     make two observations:

   6                   The first being that I am speaking to a

   7     courtroom that is almost full; and as the prosecutor noted,

   8     that is almost unheard of; and in my experience, like hers,

   9     and like I think Mr. Tinari reflected as well and he has

  10     been in this business a long time, in a case involving drug

  11     dealing, this is for me unprecedented to be speaking to so

  12     many people taking time to be here on behalf of the

  13     defendant.

  14                   I hope, I hope that Mr. Diallo understands just

  15     how fortunate he is to have this stunning outpouring of

  16     support.    It was clear on the record once I got the

  17     submission from the defendant yesterday, many people took

  18     time to write to me and make sure that I understood that

  19     they're there for him as he goes forward in life.           That was

  20     one thing.    And that was significant, but then to all be

  21     here today and to show your support yet again reflects well

  22     on you, Mr. Diallo; and I hope you understand that that is

  23     not the way we typically see sentencings proceed in this

  24     court.

  25                   The second thing is in exercising my discretion,
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 16 of 22 PageID #: 214
                                                                          16


   1     which is a challenging thing to do, I think that everything

   2     that the prosecutor said here today was correct.           And I

   3     think that the government has been utterly reasonable in

   4     their analysis and in the sentence they suggest that the

   5     Court impose; so the sentence I'm going to impose is going

   6     to be the 84 months that the government has recommended.

   7                   I think that the government could have made an

   8     argument persuasively for a higher sentence, including

   9     anything in the guidelines of 100 to 125 months, but for

  10     reasons that were articulated extremely well during the

  11     proceedings today and in the submissions previously, I think

  12     that 84 months is the most reasonable and appropriate

  13     sentence.

  14                   I'll say a little bit more but, again, I agree

  15     with everything that the prosecutor said.

  16                   In reaching my decision, I have considered the

  17     nature and circumstances of the offense, the need for the

  18     sentence imposed to reflect the seriousness of the offense,

  19     to promote respect for the law and to provide just

  20     punishment for the offense.

  21                   The defendant said himself he was engaged in

  22     drug dealing due to greed; and as the government correctly

  23     says, and it is tragic and I don't believe that Mr. Diallo

  24     intended this, but greed can kill and in this case it did.

  25     And the victim here, the most direct victim of the
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 17 of 22 PageID #: 215
                                                                          17


   1     defendant's drug dealing is Mr. Davis.         He is not here.     He

   2     can't be here.     He unfortunately passed away from using

   3     drugs that were sold by the defendant.

   4                   Dealing in heroin is a seriously dangerous thing

   5     to do; and evidently unbeknownst to Mr. Diallo, when he

   6     thought he was selling heroin or in this particular occasion

   7     he was selling fentanyl, it was deadly; and tragically

   8     Mr. Davis died.     We have heard from his survivable family

   9     members; and I have to be mindful of the tragic consequences

  10     of the crime that the defendant committed.

  11                   He has to be punished for it.        Those are all

  12     some of the purposes of the sentencing that I cannot lose

  13     sight of.

  14                   I have to consider the need for deterrence, both

  15     of this defendant and of others who might be tempted, who

  16     might think there is some way to get easy money and I'll

  17     just sell drugs.     You know, people are probably going to use

  18     it anyway.    If I don't sell it, someone else will.

  19                   That kind of reasoning only contributes to the

  20     problem and can have deadly consequences; and I have to have

  21     all that in mind; and the sentence that I'm imposing of

  22     84 months, which is seven years, hopefully -- and I do

  23     believe that this is plenty enough to deter Mr. Diallo, but

  24     I hope it also send a message and deters anyone else who

  25     might even momentarily consider the idea of following his
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 18 of 22 PageID #: 216
                                                                          18


   1     path and selling these poisons into our community.

   2                   I factored in on the deterrence question the

   3     defendant's criminal history.       It is a significant criminal

   4     history.    He wouldn't have added up to a career offender

   5     if he didn't have a significant criminal history, but I

   6     recognize the sentence he is receiving now and will serve

   7     going forward is by far the longest sentence in prison that

   8     he is serving; and I think I'm imposing enough time to

   9     deter him, as even Mr. Tinari said; and I believe Mr. Diallo

  10     understands, nothing good comes of returning to a life of

  11     crime.

  12                   You may be lucky enough to have some of these

  13     folks here to support you today to stick with you if you

  14     take this same wrong turn again.        I'm not sure that all of

  15     them will stand by you if you make the same mistakes again,

  16     but they may.     But the government is not going to be

  17     sympathetic to you the next time; and I don't think that the

  18     Judge who end up sentencing you will be.

  19                   So this is your break.       And you shouldn't expect

  20     there will be another one; and I hope that that and all

  21     the other things you have going for you will keep you from

  22     taking this path again.

  23                   I have considered all the other personal

  24     characteristics.     It's worth emphasizing one more time the

  25     stunning showing of support that the defendant has which
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 19 of 22 PageID #: 217
                                                                          19


   1     gives me great hope that with his education, with his

   2     skills, that he will prove over hopefully the course of a

   3     long life that this was but a fleeting and tragic turn in

   4     his history.

   5                    Squandered is the right word.       He squandered a

   6     lot of college education, scholarship, and I hope that this

   7     is the end of the squandering.

   8                    I have also considered the matters that I

   9     discussed with the party at the beginning of the hearing.              I

  10     have considered the need that my sentence not impose any

  11     unwarranted sentencing disparities.

  12                    I have considered the request for an additional

  13     departure or variance; but I agree with the government, as I

  14     have said, anything below 84 months I think is not warranted

  15     here.

  16                    And I will include in my sentence a

  17     recommendation to the Bureau of Prisons that the defendant

  18     be considered for designation at either Fort Dix or Fairton

  19     so he can hopefully stay within a reasonable distance of his

  20     large community of support and recommend drug treatment be

  21     provided to him as well.

  22                    With that, let me formally state the sentence I

  23     intend to impose.

  24                    Pursuant to the Sentencing Reform Act of 1984,

  25     it is the judgment of the Court that the defendant Abdoulaye
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 20 of 22 PageID #: 218
                                                                          20


   1     Diallo is hereby committed to the custody of the Bureau of

   2     Prisons, for a period of 84 months.         The Court has

   3     considered all of the factors set for the under 18 U.S.C.,

   4     Section 3553(a) and finds this sentence to be reasonable and

   5     appropriate.

   6                    Upon release from imprisonment, you shall be

   7     placed on supervised release for a term of three years.

   8                    Within 72 hours of release from the custody of

   9     the Bureau of Prisons, you shall report in person to the

  10     Probation Office in the District to which you are released.

  11                    While on supervised release, you shall not

  12     commit another federal, state or local crime; you shall

  13     comply with the standard conditions that have been adopted

  14     by this Court; and you shall comply with the mandatory and

  15     special conditions as outlined in paragraph 116 of the

  16     presentence report.

  17                    It is further ordered you shall pay to the

  18     United States a special assessment of $100 which shall be

  19     due immediately.

  20                    The Court finds you do not have the ability to

  21     pay a fine.    Therefore, the Court will waive the fine in

  22     this case.

  23                    Counsel, do you know of any reasons other than

  24     those already stated why sentence should not be imposed as

  25     announced?
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 21 of 22 PageID #: 219
                                                                          21


   1                   MS. WELSH:    I do not, Your Honor.

   2                   MR. TINARI:    Just that he receive credit for

   3     time served which I know he is going to get?

   4                   THE COURT:    Right.    I think technically that is

   5     a matter for the Bureau of Prisons.

   6                   MR. TINARI:    It is.

   7                   THE COURT:    I have no reason to think they will

   8     not give him full credit for the approximately two years

   9     that he has served.

  10                   MR. TINARI:    Okay.

  11                   THE COURT:    Certainly, that is my absolute

  12     intent --

  13                   MR. TINARI:    Okay.

  14                   THE COURT:    -- that happen.

  15                   MR. TINARI:    Thank you, Your Honor.

  16                   THE COURT:    Is there any issue that you have

  17     raised that I believe I have may not have given meaningful

  18     consideration to?

  19                   MS. WELSH:    No, Your Honor.

  20                   MR. TINARI:    No, Your Honor.

  21                   THE COURT:    It is then the Order of this Court

  22     that the sentence be imposed as stated.         The Clerk's Office

  23     shall prepare the judgment.       My Deputy Clerk shall enter the

  24     judgment.

  25                   I should mention, Mr. Diallo, ordinarily you
Case 1:18-cr-00007-LPS Document 44 Filed 05/27/20 Page 22 of 22 PageID #: 220
                                                                          22


   1     would have the right to appeal the sentence I impose.            Your

   2     appellate rights are limited, if not eliminated by the

   3     appellate waiver provision of your plea agreement.

   4     Nonetheless, you should discuss with your attorney any right

   5     to appeal.

   6                   Any appeal would need to be filed within 14 days

   7     of when I enter the written judgment of conviction.            If you

   8     do, you should file an appeal and you believe you can't

   9     afford the costs of paying that appeal, you can ask for

  10     permission to file an appeal without paying those costs.

  11                   Ms. Welsh, is there anything else in this

  12     matter?

  13                   MS. WELSH:    No, Your Honor.

  14                   THE COURT:    And Mr. Tinari?

  15                   MR. TINARI:    No, Your Honor.

  16                   THE COURT:    Mr. Diallo, I wish you the best of

  17     luck going forward; and again I want to thank everyone who

  18     is here to show their support; and I hope you continue to

  19     provide support to Mr. Diallo.

  20                   We will be in recess.

  21                   (Sentencing hearing ends at 5:05 p.m.)

  22            I hereby certify the foregoing is a true and accurate
         transcript from my stenographic notes in the proceeding.
  23

  24                                     /s/ Brian P. Gaffigan
                                        Official Court Reporter
  25                                       U.S. District Court
